Title: Thomas Boylston Adams to Elizabeth Smith Shaw, 17 March 1791
From: Adams, Thomas Boylston
To: Shaw, Elizabeth Smith


My dear Aunt,
Philadelphia March 17th —91.
A few days since I received your kind letter of Febry: 18th: and its being handed by a Townsman of yours was a circumstance that afforded me additional pleasure. Indeed I always receive more satisfaction when I meet with any of your Neighbors, than from the inhabitants of any other place; and can account for it upon this principle chiefly, that I lived in that town at a period when objects usually make the strongest impressions on the mind, and when local attachments and prejudices, if ever, are imbibed. I hear with pleasure from Dr Woodbury that business which for some years past has been rather at a low ebb, among you, has again revived, and that its usual concomitants harmony and good humor are so remarkably prevalent. That place is by nature calculated for happiness, and nothing is requsite but the disposition of its inhabitants to render it completely delightful, and agreeable. I am often taxed by my Father with want of attachment to my native town; but I tell him, if I have any prejudices or preference, to any particular spot, that Haverhill is the center. As I have entred upon the studdy of the Law in this place it is probable I shall make it my future residence, and it is in a measure incumbent on me to adopt the interests, and conform to the manners and customs of this State; but I think neither distance of time or place will ever obliterate from my memory the favorable opinion I now entertain of Haverhill and its inhabitants.
I am glad to hear that a certain young Lady has an husband, but you cannot censure me if I say, she might have had a better. It was allways my opinion of the Gentleman with whom she is connected, that he thought for himself at too early a period in life; and that it was Captn: W——s before he could connect the syllables which compose those two words. However he is a good natured honest simple sort of a man, and to sum up all his perfections at once, I believe he is calculated to make a good husband; that is, he is easily managed, a very requisite qualification with the Ladies.
Your kind and friendly condolance for my illness demands my warmest thanks; it was indeed severe, and you who have experienced its sad effects can determine how much pain that word expresses. I have in a measure recovered my health, but the remains still lurk in my joints. Virgil when describing the mixture of grief and Sorrow which Dido expresses at the departure of Aeneas, has this expressive line, “Vulnus alit venis, cæque carpitur igni;” I will not pretend to speak with certainty, but I should immagine that the pangs and tortures of Love, are much inferior to those of the Rheumatism. I have already extended my letter beyond the usual bounds of epistolary correspondence; but when I am once engaged in writing to you, I scarcely think of closing untill I am admonished by the deficiency of my paper. You are good enough to indulge me in writing to you,— my heart follows my hand in every line, and bids it record sincerity. You will therefore believe me when I subscribe myself / Your ever affectionate nephew
Thomas B Adams.
